IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                                                             CD      •~i ',•
                                                                                         ~\'r
                                                No. 70517-2-1
                                                                                        —j -
                                                                                 CD
                    Respondent,                                                  pTj    rr* "'
                                                                                             i—
                                                                                 o
                                                DIVISION ONE                     1
                                                                              CO        »'£ • r

SVEIN ARVE VIK,                                 UNPUBLISHED OPINION                    y:rr

                                                                             O
                                                                                       ~-7:. i—
                    Appellant.                  FILED: December 8, 2014      en
                                                                                       --!-„

                                                                             C".




      PER CURIAM - Svein Vik appeals his conviction for first degree criminal

trespass.   He contends there was insufficient evidence that he acted as an

accomplice. We disagree and affirm.

      Based on allegations that Vik assisted in the burglary of a youth center

under construction on the Tulalip Tribe Reservation, the State charged him with

second degree burglary. At trial, Detective James Williams of the Tulalip Tribal

Police Department testified that he investigated a report that someone took items
from the youth center, including surveillance cameras, a job box, and electrical

wire that appeared to have been cut with heavy duty wire cutters. A padlock on

the gate to the center appeared to have been cut with bolt cutters. Security

cameras showed a van on the youth center premises on December 25, 2011.

Police traced the van's license plate to Vik.

       On December 27, 2011, Detective Williams spoke to Vik at his home. Vik

initially said he had been at home on December 25th and "had not gone
anywhere that whole entire day." When confronted with video evidence of his
van at a casino, Vik remembered going to the casino with his friend Damian

Irwin. He admitted dropping Irwin off at the youth center after Irwin said "he
No. 70517-2-1/2


wanted to pick some stuff up." Vik knew at the time that Irwin "was into doing

burglaries and selling those items for profit."

       Detective Williams next spoke with Vladimir Klapenchuck about the

burglary. Klapenchuck admitted going with Irwin and Vik to the youth center in

Vik's van. Klapenchuck said that he drove the van and that Vik went outside the

van with Irwin "for a little bit" at the youth center. Klapenchuck and Vik drove

away for a short time and then returned to the youth center to pick up Irwin.

       Detective Williams also interviewed Irwin, who admitted going to the youth

center with Klapenchuck and Vik on Christmas day. Irwin returned the next day

with someone else and stole items he had identified the day before.

       Detective Williams arrested Vik and obtained his consent to search his

van. Police found a pair of bolt cutters, wire cutters, sinks, wall board, and

sheetrock. Detective Williams testified that the bolt and wire cutters could have

been used to cut the padlock and wire at the youth center.

       Vik testified that Irwin talked Klapenchuck into driving them from the

casino toward the water in Vik's van. Vik was "waking up [and] nodding off'

during the drive. When they arrived at the youth center, Vik and Klapenchuck

initially stayed in the van while Irwin went inside. After a while, they began

honking the horn and calling Irwin's name. When Irwin appeared, Vik left the van,
ran across the street, and told Irwin, "Okay, we're leaving you. We don't want to

wait anymore." Irwin responded that he would be there in two minutes. But
rather than return to the van, he turned around and walked back toward the youth

center. Vik and Klapenchuck left the youth center without Irwin, but returned a
No. 70517-2-1/3


short time later. After seeing Irwin on the inside of the fenced area, Vik jumped

out of the van, ran across the street and told Irwin, "We're leaving."            Irwin

returned to the van and the three men drove to Vik's house.

       Vik testified that he did not know Irwin intended to commit a crime at the

youth center until after Irwin returned to the van.       He also testified that the

materials and tools in his van were from a remodel job he had in Seattle.

       The jury found Vik guilty of the lesser included offense of first degree

criminal trespass. Vik appeals.

                                     DECISION


       Vik challenges the sufficiency of the evidence supporting his conviction.

Evidence is sufficient if, when viewed in a light most favorable to the State, it

allows any rational trier of fact to find the elements of the offense proved beyond

a reasonable doubt.1 "A claim of insufficiency admits the truth of the State's

evidence and all inferences that reasonably can be drawn therefrom."2

Circumstantial evidence and direct evidence are equally reliable.3 We defer to

the trier of fact on issues of conflicting testimony, credibility of witnesses, and the

persuasiveness of the evidence.4

       To convict Vik of first degree trespass under the instructions in this case,

the jury had to find that he or an accomplice "knowingly entered or remained in a




1 State v. Hosier, 157 Wash. 2d 1, 8, 133 P.3d 936 (2006).
2 Salinas. 119 Wash. 2d at 201.
3 State v. Delmarter. 94 Wash. 2d 634, 638, 618 P.2d 99 (1980).
4 State v. Walton. 64 Wash. App. 410, 415-16, 824 P.2d 533 (1992) (abrogated on
other grounds by In re Cross. No. 79761-7, 2014 WL 2892418 (Wash. June 26,
2014)).
No. 70517-2-1/4


building" and "knew that the entry or remaining was unlawful."5 The court also

instructed the jury that a "building" includes a fenced area, and that a person is

an accomplice if, with knowledge that it will promote or facilitate the commission

of the crime, her or she aids another person in committing the crime.           The

instruction explained that "[t]he word aid means all assistance whether given by

words, acts, encouragement, support, or presence," and that "a person who is

present at the scene and ready to assist ... is aiding in the commission of the

crime."

      Viewed in a light most favorable to the State, the evidence was sufficient

for a rational trier of fact to find that Vik knowingly aided Irwin's trespass on the

youth center property. The youth center was under construction, fenced, and

locked with a padlock. Vik knew before going with Irwin to the youth center on

Christmas day that Irwin "was into doing burglaries" and wanted to go to the

youth center to "pick some stuff up." Bolt cutters found in Vik's van could have

been used to cut the padlock at the youth center. Irwin rode in Vik's van to the

youth center. Vik waited for Irwin while he entered and remained in the fenced
area, and then drove him home. Taken together, these facts support reasonable

inferences that Vik knowingly facilitated the trespass by providing transportation

to and from the youth center as well as tools to enter the fenced area.

          Affirmed.                                  ^



                      ^   ..                             £*x,t;
                                                           X

5 CP 28.